G-uerry, J.,
dissenting. I can not concur in the majority opinion. In addition to the facts there stated I quote the testimony of Mrs. Evans, upon examination by the plaintiff: “I owned the automobile that was in the wreck. I maintained that automobile for the pleasure and comfort of my family. . . I did not keep this car wholly for pleasure. I used it in my business. . . On some occasions when this car was not being used in connection with my bedspread business, I consented for my son, W. B., to use it. . . With respect to this occasion in February, 1931, . . I had my cook stay with my daughter that afternoon, while I went to Cleveland, and I thought I would let the children take her home; and I told W. B. to take her home; and he asked me if he could go to the show, and I said he could if he would come straight home after the show. When I told him he could have the car if he would come straight home after he got out of the show, he said if I thought he would not do that, that my daughter could go with him and bring, the car back, and then I said he could have the car if he would come straight home after the show was- over. I let him have the car that evening in order that he might go to the picture-show with the understanding that he would come home immediately after the show.” Mrs. Evans lived in Dalton; the picture-show was in Dalton. The accident occurred while the son, W. B. Evans was driving the car to a dance at Besaca, fifteen miles distant from Dalton after the picture-show was over. The testimony as to this is not in conflict.
It is contended by the defendant that the undisputed evidence shows that the accident occurred while the son was driving the ear to a dance at Besaca, fifteen miles from Dalton, and that the right to drive it at all was conditioned solely for the purpose of going to the picture-show and returning home which was in Dalton, and that any other use of the car by the son was unauthorized and in violation of the purpose for which it was obtained by him, and not directly or collaterally a part of the trip to the picture-show and back home; that the possession of the car by W. B. Evans was for a restricted purpose; that the charge quoted in *490the majority opinion limited the right of the parent to restrict her child in the use and operation of her car, although it was intended for family purposes at some times; that such charge so extends the “family-car doctrine” as to make a parent, who permits her minor child to use the family car for a designated, specified, restricted purpose, liable for the tort of such minor child in using said automobile for any purpose, including a use which is in direct violation of the terms under which its possession is acquired; that such charge deprived the defendant of her principal defense, to wit: that her son was not using the car ■ about her business, “the pleasure and convenience of the family,” and that it takes away from her as a parent the right to govern the use of her own car or to govern or control the actions of her own children. It makes her liable as a master for the acts of her agents, and takes away from her the right to control and direct her agents. Error is also assigned on the court’s refusal of the following request to charge the jury: “I further charge you that if you believe from the evidence that on the night of this accident W. E. Evans left his mother’s home in said automobile with her permission for the restricted purpose of using the same to go to a picture-show in Dalton and of returning home immediately after the show, and if you believe that after the show W. E. Evans decided that he would use the car for the purpose .of going to a dance in Eesaca, and if you further believe that W. E. Evans did not have the permission or consent of his mother to use said automobile to go to a dance at Eesaca, then I charge you that the plaintiff can not recover against Mrs. Eugene Evans in this case, and it would be your duty to return a verdict in her favor.”
This -case squarely presents the question, whether a parent who allows his child to drive his automobile at all, for the pleasure of the child, and the automobile under such circumstances becomes a “ family-purpose car,” may the parent restrict such child as to the time when and the place where the car may be operated by the child? Does the fact that the car is a so-called “family-purpose car” take from the parent any voice in the restriction of his children in the use and operation of the car? I can readily conceive that under the doctrine as given effect by the courts of this State, if the car is shown to be a “family-purpose car” and is being operated by a minor child, a presumption might arise that *491it is operated by the consent of the parent and owner, and is about the business of the parent. I can not subscribe to the doctrine that a car once shown to be under the “family-purpose car” doctrine is conclusively presumed to continue under that rule, irrespective of any limitations or restrictions the parent may expressly put thereon. It may be well to consider Griffin v. Russell, 144 Ga. 275 (supra), which is the leading case in this State on the subject of the “family-car doctrine.” It will be noted that Judge' Lump-kin, in discussing the principles of law in that case, cited many other cases. . It was alleged and proved that the minor .child was allowed by the parent to operate the car at the time of the accident. Among the cases cited we find that in Daily v. Maxwell, 152 Mo. App. 415 (133 S. W. 351), the father “allowed the minor child to operate it for the family,” and it was said: “We conclude that, in running the car with the consent of his father and within the scope of family uses, Ernest was the agent and servant of his father.” In Stowe v. Morris, 147 Ky. 386 (144 S. W. 52, 39 L. R. A. (N. S.) 224), it was said: “They [the minor children] had the right to use it as often as and when they liked,” and it was pointed out that the son “was not performing an independent service of his own, but was carrying out what, within the spirit of the matter, was the business of the father.” In McNeal v. McKain, 33 Okla. 449 (126 Pac. 742, 41 L. R. A. (N. S.) 775), it will be noted that the minor son “being authorized to use it any time for that purpose,” is the expression used. In Kayser v. Van Nest, 125 Minn. 277 (146 N. W. 1091, 51 L. R. A. (N. S.) 970), the minor daughter “was authorized to use it whenever she desired to do so.” In Simmons v. Penn. R. Co., 199 Pa. 232 (48 Atl. 1070), it was said: “Since the scope of the servant’s employment is necessarily dependent on circumstances, a hard and fast rule can not be laid down as to the scope of any particular employment; and it is ordinarily a question for the jury whether or not a particular act comes within the scope of the servant’s employment.” In Guignon v. Campbell, 80 Wash. 543 (141 Pac. 1031), involving a car which the mother permitted different members of the family to drive in the usual manner of family conveyances, the mother was held liable for its misuse by her minor son.- Judge Lumpkin said, in the Griffin case: “If a father or mother owning an automobile and keeping it to be used for the *492comfort and pleasure of the family should authorize a son to drive it (italics mine) for the comfort and pleasure of the family, this would make the owner liable for the negligence of the son .in operating the machine for such purpose.” In every case decided in Georgia since that time it will be noted that it was alleged and shown that the use of the car on the occasion of the accident was with the express or implied consent of the parent. Lacey v. Forehand, 27 Ga. App. 344 (108 S. E. 247); Kennedy v. Manis, 46 Ga. App. 808 (169 S. E. 319); Petway v. McLeod, 47 Ga. App. 647 (171 S. E. 225); Espy v. Ash, 42 Ga. App. 487 (156 S. E. 474); Samples v. Shaw, 47 Ga. App. 337 (170 S. E. 389); Ficklen v. Heichelheim, 49 Ga. App. 777 (176 S. E. 540); Mitchell v. Mullen, 45 Ga. App. 285 (164 S. E. 278); Curtis v. Ashworth, 165 Ga. 782 (142 S. E. 111, 54 A. L. R. 1457).
In the present case it is alleged that W. E. Evans "with the express permission and consent of his mother was driving said car.” In the Griffin case, supra, it is said that “a father is not liable for the tort of a minor child, with which he was in no way connected, which he did not ratify, and from which he did not derive any benefit, merely because of the relation of parent and child.” It was there decided that a car kept for the comfort and pleasure of the family, including the minor son, and being operated at the time of the accident for such purpose, will render the parent liable for the negligence of the minor child. It was not there decided nor has it anywhere been decided that because of the fact that a car was kept for the comfort and pleasure of the family the parent and owner lost all control over the time and place of the operation of the car and the conduct of the minor child. The parent is liable in such cases only because the pleasure and comfort of his family is a "part of his business,” and not merely because of the relation of parent and child. In such event he, the same as any other master, retains the right to direct and control his business. It is recognized, as stated in the majority opinion, that “a master is liable for the tortious acts of his servant when done in the course of his employment, although it may be done in disobedience of the master's orders.” In Hays v. Hogan, 273 Mo. 1 (200 S. W. 286, L. R. A. 1918C, 715), it was held: "The owner of an automobile maintained for the use and pleasure of his family is not liable for injuries caused by the negligence of *493his son in driving it, if the son, who is a member of the family and permitted at times to use the car, has it out against orders, for his own pleasure, at the time of the accident.” In the opinion this statement was made: “This record is totally barren of all evidence tending to show that J. E. Hogan [the minor son] was the agent or servant of R. S. Hogan, the father, or that the former was driving the car at the time of the injury for his [the father’s] use and benefit, without, as previously stated, the facts that J. E. Hogan was a member of the former’s family, that the car was purchased for family use, and that it was being driven by the latter at the time of injury, created that relation.” I think the uncontradicted evidence in this case shows the son had no general permission to use the car when and where he might desire. It is evident that the permission of his mother was necessary before he would be permitted to drive the car. Under the evidence, even though this car was bought for family use, the parent owner retained the right to say where and when it might be used. If the son had been denied the use of the ear for any purpose on ■that night, and over the express order of his mother and without her consent had taken the car out without her knowledge, I do not think she would have been liable for any resultant injury to a third person because of the negligence of her son in its operation. She allowed her son to use this car on that night to carry her cook home and then to go to the picture-show and the evidence shows that she specially restricted his use of it to coming “straight home from the show.”
'In Restatement of the Law of Agency, § 334, it is said: “One may be a servant, although a bad servant, in performing his master’s business at a forbidden place, if the place is within the general territory in which the servant is employed. One engaged to drive an automobile in New York City would not be in the service while driving in Albany; but a servant directed to drive from New York to Albany on the west side of the Hudson would not cease to be acting within the scope of his employment while driving on the east side. In all cases it is a question of degree whether or not the difference in place is so great as to make the act done substantially different from the act authorized. If the driving is an independent journey as distinguished from a mere detour, the servant is upon an enterprise of his own and the master is not *494liable for his conduct during the trip.” (Italics mine.) “P. directs A, a traveling salesman supplied with a car, to sell goods only in Albany. The salesman drives to Schenectady to sell goods to a merchant there. While driving in Schenectady A is not within the scope of his employment.” The failure of the son, in going to and from the cook’s house and the picture-show and in returning home, to come the most direct way, might not be a deviation from the authority given him; but, with the express command of his mother ringing in his ears that he come straight home, his trip to a dance at Resaca was an independent venture of his own. See Savannah Electric Co. v. Hodges, 6 Ga. App. 470 (65 S. E. 322); Powell v. Cortez, 44 Ga. App. 205 (160 S. E. 698); Greeson v. Bailey, 167 Ga. 638 (146 S. E. 490). If no restriction had been placed on the son’s use of this car on that night, an implied permission under the family-car doctrine might have been presumed. Without such implied or express right to use the car, but on the contrary with an undisputed command not so to use it, the wrongful or negligent conduct of the son on that occasion did not render liable the mother and owner of the car. Rowland v. Spalti, 196 Iowa, 208 (194 N. W. 90). When she chose expressly not to make it her business to furnish a car for her son to go elsewhere than to the picture-show and straight home, she may not be held liable unless - the deviation as to time and place of the use in going to and returning from the picture-show comes within the rules laid down in Restatement of the Law of Agency, §§ 233, 234. To make the family-purpose car doctrine operative, it must always be shown that its operation at the time of the injury was the business of the parent. When a car has been bought and a child of the family is allowed to drive it for his or her own pleasure, nothing else appearing, it may be presumed that such child had the authority from the parent so to operate it. If the parent afterwards withdraws this permission, the- car ceases to be under the “family-purpose car” doctrine, and the parent would be no more liable for a tort committed in its operation by his child than he would be if the child had, without the parent’s knowledge and consent, taken a truck devoted entirely to the parent’s business, and used it for the pleasure of himself alone. The very essence of the liability of the parent for the tort of his child in such cases is dependent upon the express or implied consent of the parent to the operation of the ear for the pleasure of his family.
*495In the present case, nothing else appearing, the son, might be presumed to have been about his mother’s business in operating the car on the occasion in 'question. However, there was a distinct restriction on his authority so to operate.such car, and therefore a distinct withdrawal of such car from the “family-car purpose” doctrine as defined by our courts. In Eowland v. Spalti, supra, it was held that proof of ownership of an automobile and the fact that the driver was a member of the owner’s family merely makes out a prima facie case that it was being operated for the owner, and to avoid a finding to this effect there must be some showing to the contrary. In that case the defendant father showed by testimony that his son received consent from him “to drive the car to Knoxville,” that he went to that town, and then, acting on his own motion and without defendant’s knowledge or consent, “drove the car elsewhere.” It was said: “Where a seventeen-year old boy was authorized by his father to drive the father’s automobile to K, the consent given for that trip did not operate to expose the father to liability for wrongful act of son in departing from or exceeding the authority so given.” The car comes under the family-purpose rule only when the parent consents that it may so come. This consent and authority given to children by parents so to operate a car owned by the parent may be general and at the will of the child, and not restricted as to time or place; and where such authority is given, the parent will be liable for the torts of the child in the operation of the car, for the reason that the parent has made it his or her business to furnish a car at the will of the child. The parent, however, is not liable for a tort committed by such child in operating such car unless such car is at the time under the “family-purpose rule.” A consent that the car may at some times, by express consent of the parent, be operated by the child does not ipso facto make the car come under the family-purpose doctrine at all times. An express denial by the parent to the child of the use of the car takes it from under the family-purpose car doctrine, and the use of it by the child under these circumstances does not make such use “the business of the parent.” Likewise, when the parent restricts the use of the car to a particular purpose, the operation of the car by the child without the knowledge or consent of the parent does not make such operation the business of the parent, with consequent liability for *496a tort committed by the child in the nse of the car. The majority opinion limits the authority of a parent to restrict the use by his or her child of an automobile. Authority given on one occasion becomes authority at any and all times, limited only by the whim of the child. It is literally “the whole hog or none.” For the reas.ons stated I dissent from the judgment of affirmance.